United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 18, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-20770
                           Summary Calendar


JOHN W. MELTON,


                  Plaintiff-Appellant

     v.


MS. LOCK, Unit Parole Officer; UNIT PAROLE OFFICER SMITH;
OFFICE OF INSPECTOR GENERAL; RISSIE OWENS, Presiding Officer
Texas Board of Pardon and Paroles; BRYAN COLLIER, TDCJ Parole
Division Director; LELAND HENSZEL; BRAD LIVINGSTON; U.G.I.
MCADAMS,


                  Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-3406
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John W. Melton, Texas prisoner # 1168128, has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.       The

district court denied Melton’s motion to appeal IFP and certified

that the appeal was not taken in good faith.   By moving for IFP,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20770
                                 -2-

Melton is challenging the district court’s certification.      See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Melton does not address the district court’s denial of his

claim that he was denied access to courts.    Accordingly, that

claim has been abandoned.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    Moreover, there is

no reversible error resulting from the district court’s failure

to address Melton’s claims of the denial of medical care for

Hepatitis C, of the denial of dental care, and of administrative

retaliation as these claims were raised neither in Melton’s

original nor amended complaints, and Melton does not argue that

the attachment to his motion for appointment for counsel, wherein

those claims were raised, should have been construed by the

district court as an implicit motion to amend his complaint.      See

FED. R. CIV. P. 7 and 15; cf. United States v. Riascos, 76 F.3d
93, 94 (5th Cir. 1996).   The district court also did not err in

failing to address Melton’s claim of toxic exposure because, as

Melton conceded, the claim was unexhausted.    See 42 U.S.C.

§ 1997e(a); Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003).

     Melton has shown no error by the district court in denying

his parole-related claims as Texas has not created a liberty

interest in parole that is protected by the Due Process Clause.

See Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995).     Moreover,

allegations that the parole board considered unreliable
                           No. 05-20770
                                -3-

information in making a parole determination, without more, does

not assert a federal constitutional violation.     See Johnson v.

Rodriguez, 110 F.3d 299, 308-09 (5th Cir. 1997).

     The district court did not err in denying Melton’s claims

that his constitutional rights were being violated because he was

being denied enough food for a person with a gastrointestinal

disease and because he was suffering from severe stomach cramps.

Even assuming, arguendo only, that Melton’s claims were not, as

the district court found, repetitive to claims raised in other

civil actions filed by Melton, Melton did not name any particular

defendant that was responsible for these alleged constitutional

violations.   See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th

Cir. 1992) (we may affirm “on any grounds supported by the

record”).

     Melton has not shown that the district court’s determination

that his appeal would be frivolous was incorrect.    The instant

appeal is without arguable merit and is thus frivolous.

Accordingly, Melton’s request for IFP status is denied, and his

appeal is dismissed.   See Howard v. King, 707 F.2d 215, 219-220

(5th Cir. 1983); 5TH CIR. R. 42.2.   The dismissal of this § 1983

suit by the district court and our dismissal of this appeal as

frivolous both count as strikes under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    In

Melton v. Livingston, No. 06-20097, Melton was notified that he

accumulated one strike.   Melton has therefore accumulated three
                          No. 05-20770
                               -4-

strikes, and he is barred from proceeding IFP in any civil action

or appeal brought in a United States court unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.